The facts in this case are set forth in the opinion of this court (107 AD2d 568, affd 66 NY2d 800, 802, on the sole ground that "the Appellate Division had the power to reinstate the natural parent as guardian ad litem.”).
Thereafter, it was contendéd at the Supreme Court by the defendants that the matter had been settled for the lump sum, but the court refused to approve a lump-sum settlement. We affirm solely on the basis that no binding settlement had been entered into among the parties. Concur — Kupferman, J. P., Sullivan, Ross, Carro and Asch, JJ.